        Case 1:16-cr-00632-VEC Document 71-4 Filed 03/22/19 Page 1 of 2



Honorable Valarie E. Caproni
United States District Judge
Southern District of New York
Foley Square, Courtroom 443
New York, New York 10007


Dear Judge Caproni,

I am writing this letter on my brother Todd Howe’s behalf. Todd has been my hero since
I was able to talk. Todd is eight years my senior.

When I was eight years old and Todd sixteen years old our father passed away. Our
two other siblings were much older and established when our father passed. Todd
stepped up and tried his best to take over the fatherly role with me. He as many other
teenagers had many friends and participated in many activities. Todd included me in
these activities which, in retrospect, what brother wants his little sister to be their
shadow which I was. Todd took me to hockey games, movies, drove me to swim
practice every morning in the summer at 5:30am, and drove me and my friends all over.
Todd also taught me to drive, ski, and play soccer. I attribute my ability to play soccer to
Todd. I was Most Valuable Player in soccer three years in a row.

When I was a teenager Todd recognized that I was on a downward spiral. He did
research and proposed to our mother and myself that I go to the Maine Outward Bound
sailing course because I loved to sail, be outdoors, and this would be a good way for me
to gain confidence. Our mother agreed and I did not. Todd came home and sat me
down and explained that this was not a punishment but a really great opportunity to do
things that I loved. I went to Outward Bound that summer and hated every minute of it.
Nine months later I received a letter from the Hurricane Island Outward Bound School
asking if I would come back and be an instructor for the upcoming summer course.

I also recall one New Years Day, I was at my friend’s house and the doorbell rang and it
was Todd and Sarah they had made a special trip to wish us a Happy New Year.
Throughout the years I have always called or texted Todd to ask his opinions on various
things, where to get my oil changed, who he thought would win the Stanley Cup that
year or, what it meant if I had a slight wobble in the front end of car.

In 1994 our sister passed away Todd sat with our brother in law in mid April outside the
crematorium in lawn chairs because he promised her that he would not leave her until it
was over this was in excess of fifteen hours. Todd visited our sister frequently when she
was ill and was one of her biggest advocates when she was hospitalized. When our
        Case 1:16-cr-00632-VEC Document 71-4 Filed 03/22/19 Page 2 of 2



oldest sisters` husband passed away very unexpectedly Todd was by her side as soon
as he found out. Todd did anything and everything our sister needed he was her rock.

Todd also has become my rock as my husband was recently diagnosed with brain
cancer. Todd knows right from wrong. Todd realizes that what he did was wrong. He
has thrown himself into doing manual labor which makes me feel confident that he is
truly trying to get his life back on the right track. Todd loves his family and we love him.
We all ask that you show mercy on Todd in your sentencing decision. He can continue
to do so much good.

Thank you,

Sally G Howe
